Case 2:20-cv-03327-JC Document 21 Filed 06/11/21 Page 1 of 1 Page ID #:1502

  1 Wendy B. Pfau, SBN: 257215
    POTTER, COHEN, SAMULON
  2 & PADILLA
  3 3852 East Colorado Blvd.
    Pasadena, CA 91107
  4 Telephone: (626)795-0681
  5 Facsimile: (626)795-0725
    wpfau@pottercohenlaw.com
  6
    Attorneys for Plaintiff
  7
  8                             UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11 FREDY ANTOUN,                               )   Case No.: 2:20-cv-003327-JC
12                                             )
                   Plaintiff,                  )   ORDER AWARDING EQUAL
13                                             )   ACCESS TO JUSTICE ACT
            vs.                                )   ATTORNEY FEES PURSUANT TO
14
                                               )   28 U.S.C. § 2412(d)
15 ANDREW SAUL, Commissioner of                )
   Social Security,                            )
16                                             )
17                 Defendant                   )
                                               )
18                                             )
19
            Based upon the parties’ Stipulation for the Award and Payment of Equal
20
      Access to Justice Act Fees, Costs, and Expenses:
21
            IT IS ORDERED that the Commissioner shall pay Plaintiff for attorney fees
22
      and expenses the amount of $5,000.00 (Five Thousand Dollars and No Cents)
23
      under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and costs in
24
      the amount of $400.00 (Four Hundred Dollars and No Cents) under 28 U.S.C.
25
      § 1920, subject to the terms of the above-referenced Stipulation.
26
27 Date: June 11, 2021            ________________/s/________________________
28                                Honorable Jacqueline Chooljian
                                  UNITED STATES MAGISTRATE JUDGE

                                              -1-
